Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-257
                 Lower Tribunal Nos. 20-75 AC, B19-25684
                           ________________


                               Rickiiy Ellis,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Robin
Faber, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum,
Assistant Public Defender, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Jackson F. Shuford,
Assistant State Attorney, for appellee.


Before FERNANDEZ, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.